DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 26 October 2020.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, having priority before March 16, 2013, is being examined under pre-AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 is punctuated with two (2) periods (.) and thus is a grammatical error.  Appropriate correction is required.


Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 12/117,455 (now Patent No. 10,817,811). Although the claims at issue are not identical, they are not patentably distinct as shown below:
17/079,950
12/117,455
1. A method for exposing a workflow process definition as a business object, the method comprising: creating a workflow process, wherein the workflow process includes workflow data; executing the workflow process; and creating a business object based on the workflow process, wherein the business object includes a database interface for accessing the workflow data and wherein the business object includes data from a first source in a first format and data from a second source in second format.

8.  A system for exposing a workflow process definition as a business object, the system comprising: a processor: creating a workflow process, wherein the workflow process includes workflow data; executing the workflow process; and creating a business object based on the workflow process, wherein the business object includes a database interface for accessing the workflow data and wherein the business object includes data from a first source in a first format and data from a second source in second format.

15.  A computer readable medium storing a program to causing a computer system to: create a workflow process, wherein the workflow process includes workflow data; execute the workflow process; and create a business object based on the workflow process, wherein the business object includes a database interface for accessing the workflow data and wherein the business object includes data from a first source in a first format and data from a second source in second format
1.  A method for exposing a workflow process definition as a business object, the method comprising: receiving, via a processor from a client device, a request to create a business object; after receiving the request, receiving, via the processor, data source information from broker services corresponding to available data sources, the data sources being configured on one or more memory devices for storing workflow data related to a business system, the data source information identifying data properties and methods associated with each of the data sources, each of the data properties and methods being individually selectable; receiving, via the processor, information for creating a custom data source for storage of custom workflow data that is incompatible for storage with the workflow data that is stored in the data sources, the custom data source having custom data source information identifying a method that includes a method for performing an operation on the custom workflow data; creating and storing, via the processor, the custom data source to a memory device; creating, via the processor, a first graphical representation for specification of the business object and graphical representations for the data sources, each data source graphical representation including a list that displays the data properties and methods associated with the respective data source; receiving, at the processor after creation of the first graphical representation for specification of the business object, a selection from the client device of a first data source and the custom data source, the selection made by a first connection line drawn from a selected data property of the selected first data source, among available data properties of the selected first data source, to the first graphical representation for specification of the business object, the first connection line providing an indication that the selected data property is to be used with workflow data received from the selected first data source for processing when the business object is executed, a second connection line drawn from a selected method of the selected first data source, among available methods of the selected first data source, to the first graphical representation for specification of the business object, the second connection line providing an indication that the selected method is to be used with the workflow data received from the selected first data source for processing when the business object is executed, and a third connection line drawn from the method of the selected custom data source to the first graphical representation for specification of the business object, the third connection line providing an indication that the selected method of the custom data source is to be used with the custom workflow data provided by the custom data source for processing when the business object is executed; after the first, second, and third connection lines are drawn, configuring, via the processor, the business object with the selected data property and the selected method of the selected first data source, and the selected method of the custom data source such that the unselected available data properties and methods of the selected first data source are absent in the business object; instructing, via the processor, a first selected broker service corresponding to the selected first data source to create at least one logical connection between the business object and the selected first data source for the selected data property and the selected method; instructing, via the processor, a second selected broker service corresponding to the selected custom data source to create at least one logical connection between the business object and the selected custom data source for the associated method; and displaying, via the processor, the business object as a workflow process available for execution by at least one of the client device or the selected data source

8.  A system for exposing a workflow process definition as a business object, the system comprising: a processor configured to: receive from a client device, a request to create a business object; after receiving the request, receive data source information from broker services corresponding to available data sources, the data sources being configured on one or more memory devices for storing workflow data related to a business system, the data source information identifying data properties and methods associated with each of the data sources, each of the data properties and methods being individually selectable; receive information for creating a custom data source for storage of custom workflow data that is incompatible for storage with the workflow data that is stored in the data sources, the custom data source having custom data source information identifying a method for performing an operation on the custom workflow data; create and store the custom data source to a memory device; create a first graphical representation for specification of the business object and graphical representations for the data sources, each data source graphical representation including a list that displays the data properties and methods associated with the respective data source; receive, after creation of the first graphical representation for specification of the business object, a selection from the client device of a first data source and the custom data source, the selection made by a first connection line drawn from a selected data property of the selected first data source, among available data properties of the selected first data source, to the first graphical representation for specification of the business object, the first connection line providing an indication that the selected data property is to be used with workflow data received from the selected first data source for processing when the business object is executed, a second connection line drawn from a selected method of the selected first data source, among available methods of the selected first data source, to the first graphical representation for specification of the business object, the second connection line providing an indication that the selected method is to be used with the workflow data received from the selected first data source for processing when the business object is executed, a third connection line drawn from the method of the selected custom data source to the first graphical representation for specification of the business object, the third connection line providing an indication that the selected method of the custom data source is to be used with the custom workflow data provided by the custom data source for processing when the business object is executed; configure the business object with the selected data property and the selected method of the selected first data source, and the selected method of the custom data source such that the unselected available data properties and methods of the selected first data source are absent in the business object; cause a first selected broker service corresponding to the selected first data source to create at least one logical connection between the business object and the selected first data source for the selected data property and the selected method; and cause a second selected broker service corresponding to the selected custom data source to create at least one logical connection between the business object and the selected custom data source for the associated method; and an interface configured to display the business object as a workflow process.

15.  A non-transitory computer readable medium storing a program causing a computer system to: receive a request from a client device to create a business object; after receiving the request, receive data source information from broker services corresponding to available data sources, the data sources being configured on one or more memory devices for storing workflow data related to a business system, the data source information identifying data properties and methods associated with each of the data sources, each of the data properties and methods being individually selectable; receive information for creating a custom data source for storage of custom workflow data that is incompatible for storage with the workflow data that is stored in the data sources, the custom data source having custom data source information identifying a method for performing an operation on the custom workflow data; create and store the custom data source to a memory device; create a first graphical representation for specification of the business object and graphical representations for the data sources, each data source graphical representation including a list that displays the data properties and methods associated with the respective data source; receive, after creation of the first graphical representation for specification of the business object, a selection from the client device of a first data source and the custom data source, the selection made by a first connection line drawn from a selected data property of the selected first data source, among available data properties of the selected first data source, to the first graphical representation for specification of the business object, the first connection line providing an indication that the selected data property is to be used with workflow data received from the selected first data source for processing when the business object is executed, a second connection line drawn from a selected method of the selected first data source, among available methods of the selected first data source, to the first graphical representation for specification of the business object, the second connection line providing an indication that the selected method is to be used with the workflow data received from the selected first data source for processing when the business object is executed, and a third connection line drawn from the method of the selected custom data source to the first graphical representation for specification of the business object, the third connection line providing an indication that the selected method of the custom data source is to be used with the custom workflow data provided by the custom data source for processing when the business object is executed; configure the business object with the selected data property and the selected method of the selected first data source, and the selected method of the custom data source such that the unselected available data properties and methods of the selected first data source are absent in the business object; instruct a first selected broker service corresponding to the selected first data source to create at least one logical connection between the business object and the selected first data source for the selected data property and the selected method; instruct a second selected broker service corresponding to the selected custom data source to create at least one logical connection between the business object and the selected custom data source for the associated method; and display the business object as a workflow process.


The independent claims 1, 8, and 15 of the copending Application No. 12/117,455 are not identical to the instant claims 1, 8, and 15 but however claim the same inventive concept of creating business objects based upon workflow processes (the instant claims are much more broad).  It would be obvious of one of ordinary skill in the art to modify the ‘455 application to be much broader (i.e. narrow anticipates or teaches broad).  Independent claims 8 and 15 are rejected under the same rationale, mutatis mutandis.
Dependent claims 2-7, 9-14, and 16-21 of co-pending application 12/117,455 recite substantially similar subject matter as the instant claims 2-7, 9-14, and 16-20.  The claims are also rejected for their dependencies on claims 1, 8, and 15.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) creating workflow processes and creating business objects based upon the workflow process which is an abstract idea of organizing human activities.
The limitations of “creating a workflow process, wherein the workflow process includes workflow data; executing the workflow process; and creating a business object based on the workflow process, wherein the business object includes a database interface for accessing the workflow data,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  Method claim 1 is devoid of structure whatsoever and thus only amounts to the abstract idea.  That is, other than reciting “a processor” in claim 8 or “computer readable medium” in claim 15 nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “a processor” in claim 8 or “computer readable medium” in claim 15 language, “creating...” “executing...” and “creating...” in the context of this claim encompasses the user manually creating workflow processes and creating business objects based upon the workflow process i.e. business relations as a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as one of the certain methods of organizing human activities,  but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, the claim only recites one additional element – using a processor or computer readable medium to perform the steps. Again, as noted above, method claim 1 is devoid of structure whatsoever and thus only amounts to the abstract idea.  The use of a processor or computer readable medium in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “database interface” is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor or computer readable medium to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-7, 9-14, and 16-20 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 2-7, 9-14, and 16-20 recite the same abstract idea of “in response to the generated probability score exceeding a predetermined threshold, presenting at least a portion of the information regarding the first member and at least a portion of the information regarding the second member.”  The claim recites the additional limitations further limiting how the probability score is generated and the device being the first or second member which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.


Regarding claim 15, the claim recites "A computer readable medium" Applicant's specification does not set forth what constitutes a computer readable medium. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a computer readable medium includes signals per se. Thus, the computer readable medium is considered to be non- statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2  The Examiner recommends that Applicant amend claim 15 to recite "One or more non-transitory computer readable medium..."
Claims 16-20 are also rejected for failing to remedy the deficiencies of claim 15.  The claims are also rejected for their dependencies on claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-6, 8-10, 12-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Christensen et al. (US Patent No. 7,246,344).

As per claims 1, 8, and 15, Christensen discloses method for exposing a workflow process definition as a business object, system for exposing a workflow process definition as a business object, the system comprising: a processor:; and a computer readable medium storing a program to causing a computer system to: the method comprising (system, method, article of manufacture, server, Christensen Abstract; processor, Claim 7): 
creating a workflow process, wherein the workflow process includes workflow data (dragging a graphical representation for a server processing resource from a server explorer module to a visual design surface module to add a processing to a programmable data object being created in the visual design surface module, identifying data schema associated with the server processing resource added to the programmable data object, creating a typed dataset containing the data structures corresponding to the data schema associated with the server processing resource, creating a command adapter to provide data transfer commands within the programmable data object between the programmable data object and the server processing resource, and creating a data transfer connection between the programmable data object and the server processing resource, Christensen Col. 2 lines 12-64); 
executing the workflow process (Programming the functionality of the web server system 100 in which such a multi-tier architecture is used requires a programming system 131 that creates and modifies software that is executed within a client computer 103, a web server 110, and a database 111. In addition, the interaction of the operation of the software from each of these levels within the multi-tier architecture needs to be specified to interact with the other levels of the architecture in a consistent manner. The programming system 131 disclosed herein assists in this programming of a dataset used in the stateless programming model using a dataset designer module 132. The programming system 131 also assists in the creation and modification of the command set executed upon the web server 110 as this communication occurs, Christensen Col. 5 lines 9-23; see also The properties edit module 506 permits a programmer to retrieve the properties and source code for the various objects within the visual design surface module 402 for editing using a Properties Retrieval module 661. The properties and source code are presented to the programmer, and edits accepted from the programmer by a User Interface module 662. When a programmer has completed editing an object from the visual design surface module 402, a class update module 663 updates the edited object using the various object generation modules 503-505 discussed above.  These three modules 661-663 also identify all other objects within the visual design surface module 402 that are affected by the changes made by the update operations. Each of these other objects are also updated using the various object generation modules, Col. 12 lines 12-26); and 
creating a business object based on the workflow process, wherein the business object includes a database interface for accessing the workflow data and wherein the business object includes data from a first source in a first format and data from a second source in second format (object created and tested, Christensen Col. 8 lines 43-60; create an executable data object, Col. 9 lines 44-50).

As per claims 2, 9, and 16, Christensen discloses as shown above with respect to claims 1, 8, and 15.  Christensen further discloses wherein the workflow data includes a first data from a first back end system and a second data from a second back end system ((webserver, multi-tier, multi-client architecture, Christensen Col. 4 lines 41-57)).

As per claims 3, 10, and 17, Christensen discloses as shown above with respect to claims 1, 8, and 15.  Christensen further discloses wherein the database interface includes an Insert, an Update, a Select, and a Delete method (properties edit module, update, Christensen Col. 10 line 61-Col. 11 line 5).

As per claims 5, 12, and 19, Christensen discloses as shown above with respect to claims 1, 8, and 15.  Christensen further discloses including retrieving the workflow process data and an associated workflow process step from the business object (The drag and drop operation of each resource from the Server Explorer module 401 also causes the creation of a set of processing methods within a Code Generated Method module 430. These processing methods perform the necessary processing operations to support the functions performed by the resource added to the Middle Tier Stateless Data Object 403. These methods include any initialization processing that must occur to support the resource. Each resource will have a default set of processing methods to be included in the Code Generated Method module 430, Christensen Col. 9 lines 33-43).

As per claims 6, 13, and 20, Christensen discloses as shown above with respect to claims 1, 8, and 15.  Christensen further discloses including creating custom methods associated with the business object (a Gen DataSet Class module 1014 generates a typed dataset based upon the processing resource being added to the data processing object. If the typed dataset exists, the new data structures are added to the typed dataset with all relationships between the fields within the records present in the typed dataset and the fields within the newly added record being included within the dataset. Once the typed dataset in specified, the programmable data object is complete, Christensen Col. 13 lines 47-55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 7, 11, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US Patent No. 7,246,344) in view of Chan (US PG Pub. 2005/0021348).

As per claims 4, 11, and 18, Christensen discloses as shown above with respect to claims 1, 8, and 15.  Christensen does not expressly disclose including creating a report on the business object.
However, Chan teaches including creating a report on the business object (report, Chan ¶140).
Both the Christensen and Chan references are analogous in that both are directed towards/concerned with business processing.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made, to modify Christensen, to include the ability to generate and integrate processes to provide reports, as disclosed by Chan, as there is a need to automate business solutions with software products (Chan ¶12-¶14). 

As per claims 7 and 14, Christensen discloses as shown above with respect to claims 1 and 8.  Christensen does not expressly disclose including creating a new data store for storing new data, wherein the new data is associated with a new data field created in the business object and the new data field is not located in an existing data store 
However, Chan teaches including creating a new data store for storing new data, wherein the new data is associated with a new data field created in the business object and the new data field is not located in an existing data store (add new solution components, Chan ¶125, ¶154, ¶159; software developed to fill gaps recognized, ¶164; and ¶231; update results, ¶131, ¶218 and ¶541).
Both the Christensen and Chan references are analogous in that both are directed towards/concerned with business processing.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made, to modify Christensen, to include the ability to generate and integrate processes and add new solution components, as disclosed by Chan, as there is a need to automate business solutions with software products (Chan ¶12-¶14).

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Rich et al. (US PG Pub. 2006/0271390) Integrated System, Tools, And Methods For Designing Automated Business Process Applications.
Bierenbaum (US Patent No. 6,970,844) Flow Designer For Establishing And Maintaining Assignment And Strategy Process Maps.
Feinsmith (US PG Pub. 2005/0182773) Machine-implemented Activity Management System Using Asynchronously Shared Activity Data Objects And Journal Data Items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629